Citation Nr: 0712682	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1955 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2004, the Board denied the veteran's claims.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) and an Order dated in 
February 2006 vacated and remanded the Board's prior denial.


FINDINGS OF FACT

1.  The veteran's hearing loss first became manifest many 
years after his discharge from service and is not the result 
of a disease or injury in service.

2.  The veteran's tinnitus of the left ear first became 
manifest many years after his discharge from service and is 
not the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(3), 3.385, 3.309, 
3.309(a) (2006).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran avers that his current hearing loss and tinnitus 
are the result of an injury in service.  Specifically, the 
veteran alleges exposure to muzzle blasts from Army tanks, 
the use of explosives and standing next to a bomb simulator 
that went off during training.  After a thorough review of 
the veteran's claims folder, the Board finds that the 
evidence of record does not support this contention, and the 
veteran's claims are denied.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

The veteran served in the United States Army from July 1957 
to July 1961.  The entrance examinations found the veteran's 
ears to be normal and he did not indicate that he suffered 
from any hearing disability.  Service personnel records 
indicate that the veteran held positions as a pipeline 
helper, a combat demolition specialist, a clerk typist and 
cook during his time in service.  Upon separation in 1961, 
the veteran did not report any hearing disability and the 
examiner noted that the veteran's ears were normal.  The 
veteran's hearing was also tested by an audiometer and his 
hearing was noted to be within normal limits.  See Standard 
Forms 88 and 89, June 1961.  There was no other indication in 
the veteran's service medical records that he had been 
treated for any hearing or ear disorders during service.  The 
record also reflects that the veteran was employed in the 
"fertilizer business" from 1961 until 1999.  He maintains 
that he had minimal post-service noise exposure, limited to 
several hunting trips per year and very minimal noise 
exposure during the course of his employment.

The evidence of record establishes that the veteran currently 
suffers from hearing loss and left ear tinnitus.  However, 
the evidence also consists of differing nexus opinions as to 
the nature and etiology of the veteran's current 
disabilities.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In support of the veteran's claims, he has submitted a 
private medical opinion from C.A. Foss, M.C.D., dated in 
March 2003.  Though the audiogram submitted with the private 
medical opinion was not fully interpreted, Mr. Foss stated 
that the veteran suffered from mild high frequency 
sensorineural hearing loss in the right ear and moderate low 
frequency sensorineural hearing loss sloping to profound high 
frequency hearing loss in the left ear.  Although this may be 
true, it does not answer the question as to whether such 
hearing loss constitutes a disability for VA purposes under 
38 C.F.R. § 3.385.  Mr. Foss' findings were not presented in 
a format that is appropriate or usable for VA purposes.  
Specifically, the Board notes that hearing level measurements 
were presented in a graphical format which does not precisely 
indicate the resulting decibel reading.  Although the average 
decibel loss for the 1000, 2000, 3000 and 4000 Hertz levels 
is noted, no breakdown of decibel loss at each of these 
frequencies is given.  Such is necessary to determine if 
hearing loss is present as defined by 38 C.F.R. § 3.385.  Mr. 
Foss opined that due to the veteran's history of exposure to 
rifles, heavy equipment, jackhammers and explosives in 
service, it was "quite likely" that this was the beginning 
of the veteran's hearing loss.  He also stated that the type 
and degree of hearing loss on the audiogram was consistent 
with noise induced hearing loss and poor auditory 
discrimination ability and tinnitus tended to confirm this.

The only remaining positive evidence in support of the 
veteran's claim is the VA examination addendum dated in April 
2004.  The Board notes that following the January 2004 VA 
examination, the RO requested that Dr. Manali (who conducted 
the January 2004 VA examination) provide a nexus opinion.  
The opinion provided in response to this request was made by 
a resident who did not examine the veteran.  Additionally, 
there was no evidence to indicate that the resident did in 
fact review the veteran's claims folder prior to rendering an 
opinion.  No reasons and bases for such a determination were 
provided.

The Board notes that Mr. Foss stated that it was "quite 
likely" that exposure to noise in service caused the 
veteran's current hearing loss and tinnitus and the VA 
examination addendum merely stated that a nexus was present.  
The Court has held on numerous occasions that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Accordingly, such opinion is of no probative value 
and is insufficient to fairly decide the veteran's claims.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Both the private and VA examiners did not 
indicate that the veteran's service medical records or his 
claims folder had been reviewed in conjunction with the 
examinations.  Furthermore, it appears that the Mr. Foss was 
merely repeating the history provided to him by the veteran.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence.  Thus, the Board does not find this evidence to be 
persuasive.

Upon appeal to the Court, the veteran's attorney argued that 
review of the service medical records was not relevant to the 
basis of Mr. Foss's opinion since it was based on the 
veteran's account of noise exposure during service and the 
service records themselves show no treatment for the claimed 
conditions.  The Board disagrees.  Although there are 
certainly no relevant in-service treatment records, the 
results of the audiogram conducted upon separation from 
service are clearly relevant as to the veteran's reported 
history of in-service noise exposure and whether the alleged 
exposure resulted in a hearing loss disability.

The only remaining evidence of record in support of the 
veteran's claims consists of the veteran's personal 
statements that his current bilateral hearing loss and 
tinnitus are due to noise exposure in service.  The veteran 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).

The remaining evidence of record finds that the veteran's 
current hearing loss and tinnitus are not related to a 
disease or injury in service.  The May 2003 VA examination 
report noted that the veteran's claims folder was reviewed.  
It was also noted that the veteran could not state when his 
tinnitus began.  This is in direct opposition to what the 
veteran told the private examiner in March 2003.  The veteran 
previously stated that he had suffered from tinnitus since 
his discharge from the military.  Additionally, the examiner 
concluded that because the veteran had normal hearing 
sensitivity at separation from service, in addition to the 
unilaterality of his tinnitus, hearing loss and tinnitus were 
not due to in-service noise exposure.  Internal Auditory 
Canal (IAC) Magnetic Resonance Imaging (MRI) conducted in 
October 2003, found both internal auditory canals 
unremarkable with no masses or abnormal contrast enhancement.  
The MRI was considered normal.

The January 2004 VA examination report noted that the 
veteran's claims folder was reviewed, and also noted that the 
whispered voice test conducted by the military was not 
sensitive to frequency specific hearing loss.  The veteran 
denied significant noise exposure after service, and stated 
that recreational noise exposure was limited to wood working 
and hunting.  The examiner reviewed the October 2003 MRI 
findings and opined that due to the hearing loss testing 
conducted in service, it was unlikely that the left ear 
hearing loss was related to service, and that tinnitus was 
likely related to hearing loss.

A second VA examination addendum was associated with the 
veteran's claims folder in July 2004.  The resident who 
provided the addendum stated that upon separation in 1961, 
audiometric results revealed normal hearing sensitivity in 
both ears.  However, current audiometric testing revealed 
mild to moderate high frequency sensorineural hearing loss in 
the right ear and no hearing in left ear.  Since the veteran 
had normal audiometric results on separation testing, which 
was not a whispered voice test, it was concluded that hearing 
loss was due to other factors after discharge.  It was also 
noted that unilateral tinnitus was secondary to the left ear 
hearing loss.

Upon considering the totality of the evidence, the Board 
finds the VA examination reports in May 2003 and January 2004 
in addition to the July 2004 addendum, to be the most 
persuasive.  The examiners provided reasons and bases for 
their opinions, reviewed the claims folder and provided solid 
diagnoses.  Given that the evidence does not reveal any 
injury or disease in service, and the lack of nexus being the 
most persuasive, the veteran's claims must fail.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest March 2003 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing hearing loss and tinnitus 
complaints, symptoms, or findings for 42 years between the 
period of active duty and the medical reports dated in 2003 
is itself evidence which tends to show that hearing loss and 
tinnitus did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
hearing loss and tinnitus are related to service.  There is 
not an approximate balance of evidence.  



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in February and September 
2003 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters told him to provide any relevant 
evidence in his possession.  See Pelegrini II, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).


Furthermore, the Board notes that the veteran has been 
represented by counsel during the course of these claims.  
Counsel has argued the substance of this case in the appeal 
to the Court and the appellant's brief in August 2005, making 
reference to the standards of proof and the burdens necessary 
to establish entitlement to service connection for hearing 
loss and tinnitus.  These statements demonstrate that the 
veteran had actual knowledge of the notice requirements of 
the VCAA.  The Board concludes that any error in the 
provision of VCAA compliant notice was harmless.  See Dalton 
v. Nicholson, ___ Vet. App. ___, No. 04-1196 (Feb. 16, 2007).

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The veteran was also afforded VA examinations in May 
2003 and January 2004 for hearing loss and tinnitus.  See 38 
C.F.R. § 3.159(c)(4) (2006).  These examinations are adequate 
upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 







	(CONTINUED ON NEXT PAGE)


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


